DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gleich et al (WO 2021/163190) and Xie et al (Carbohyd. Polym., 2014). 
Gleich teaches the preparation of high molecular weight (HMW) heparin wherein the average molecular weight (MW) is at least 40 kDa with 50% to 70% of the heparin chains having MW of at least 20 kDa. See abstract and paragraph [00153]. The reference discloses fractionation of the heparin to isolate the HMW product by gel filtration starting with medical grade USP heparin. See Example 3. The reference further suggests the use of any method known to one of ordinary skill in the art for separating molecules of differing MWs. See paragraph [00177]. The reference is silent regarding fractionation using tangential flow filtration with a membrane having a MW cutoff of about 8 kDa to about 12 kDa. 
Xie teaches that as a technique for separating polysaccharides, gel filtration chromatography is complicated and expensive. Comparatively, an ultrafiltration membrane process has many advantages, such as low cost, energy savings, high efficiency, etc. See Section 1, 3rd paragraph. Figure 2 depicts the fractionation of a polysaccharide by MW using different MW cut off (MWCO) values, based on a particular MW fractions desired. The process uses a tangential flow method and removes the solvent by freeze-drying (lyophilization). See Section 2.3 and Figure 1.    
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Gleich fractionation process by using a tangential flow filtration (TFF) process to fractionate USP heparin with a reasonable expectation of success. This modification would amount to a known technique to improve a similar method. Xie expressly provides motivation for making this modification in outlining the advantages obtained with tangential flow filtration for fractionation based on molecular weight. With respect to the MWCO values, it would be within the scope of the artisan to select the appropriate MWCO necessary to provide a HMW heparin fraction as described by Gleich. It would be further within the scope of the artisan to use any routine method, such as lyophilization, for removing the solvent from the fractionated heparin.    

Claims 1, 2, 5-8 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gleich et al (WO 2021/163190) and Xie et al (Carbohyd. Polym., 2014) in view of Schwartz et al (Pall Corp. bulletin, 2014).
Gleich and Xie teach as set forth above. Xie notes that the polysaccharide solution is pumped through the apparatus but is silent regarding applied pressure during the TFF process. 
Schwartz reviews the use of TFF in the laboratory and process development and reiterates Xie regarding the advantages of TFF. See page 1. The process comprises applied pressure and the creation of turbulence. See Figure 2. The reference further teaches that pressure is an important variable in the TFF process, and the ability to monitor and control pressure leads to more consistent results. See page 5. The reference further provides guidance in the selection of the appropriate MWCO of the membrane. See page 7, Step 2. The reference further describes the process wherein the smaller molecules are passed through the membrane while additional solvent is added at the same rate that a filtrate is generated. See “Diafiltration” at page 4. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to carry out the process made obvious by Gleich and Xie by applying pressure to the flow with a reasonable expectation of success because Schwartz teaches that this is a standard part of the TFF procedure. In the absence of unexpected results, it would be within the scope of the artisan to optimize the amount of applied pressure through routine experimentation. It would be further obvious to add solvent to the process as a filtrate is generated in order to maintain the volume in the solvent reservoir while the smaller MW heparin chains are washed away through the membrane. As above, it would be within the scope of the artisan to select an appropriate MWCO for the membrane.   

Claims 1-5 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gleich et al (WO 2021/163190) and Xie et al (Carbohyd. Polym., 2014) in view of Lormeau et al (Re. 35,770) and Flengsrud (US 2011/0288283).
Gleich and Xie teach as set forth above. The reference is silent regarding the use of NaCl solution as the solvent or desalting the fractionated product by TFF using a desalting membrane. 
Lormeau reiterates the fact that it is well known to fractionate heparin products by MW using techniques, such as gel filtration. See col 4. The reference exemplifies the use of 0.1 M (100 mM) NaCl as the solvent for fractionating heparin products. See Example 2, section B. The reference further teaches desalting fractions using gel filtration. See col 16, lines 61-67.  
It is known to desalt heparin products by TFF using a desalting membrane. Flengsrud exemplifies this process using a 1000 MWCO membrane. See Example 3. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to select any appropriate solvent, such as 100 mM NaCl, with a reasonable expectation of success. Lormeau had taught its use in a similar MW fractionation process, suggesting its use in the TFF process made obvious as set forth above. The use of a NaCl solution is typically followed by desalting. It would be within the scope of the artisan to select any appropriate desalting method, such as that exemplified by Flengsrud, with a reasonable expectation of success. In the absence of unexpected results, it would be further obvious to select a suitable size membrane for the TFF process.  

Allowable Subject Matter
Claims 19-33 are allowed. Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Lormeau teaches as set forth above. The reference states that the product is sterilizable, as would be expected for an injectable product. See col 8, lines 46-47. Sterilization is typically a terminal process. See, for example, Shriver et al (US 2007/0287683) at paragraph [0124]. The art of record does not teach or fairly suggest a process wherein the heparin is sterilized prior to fractionation. It is noted that claim 9 is construed so that it is the pre-fractionated heparin that is being sterilized in the process, distinguishing “the heparin solution” recited in claim 9 from “the fractionated heparin” recited in line 5 of claim 1. 


Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 
Lor
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623